Citation Nr: 0430297	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  98-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as either multiple sclerosis (MS) or 
spinocerebellar degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, including service in the Republic of Vietnam.  
Also, from January 1969 to August 1975, he had three periods 
of service with the Army Reserves and the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In September 2000, the Board 
reopened the claim of service connection for a neurological 
disorder, claimed as either MS or spinocerebellar 
degeneration, and remanded it for further development.

The veteran presented oral testimony at a videoconference 
hearing held in April 2000 before a Veterans Law Judge who is 
no longer employed at the Board.  A Veterans Law Judge who 
conducts a hearing must participate in making the final 
determination on a claim.  See 38 C.F.R. § 20.707 (2003).  
Therefore, the Board asked the veteran in an August 2004 
letter whether he wanted another hearing before a currently 
sitting Veterans Law Judge, and if so, what type of hearing.  
On September 13, 2004, the Board received a response from the 
veteran indicating that he did not want an additional 
hearing.  Accordingly, no further development with regard to 
a hearing is necessary.


FINDINGS OF FACT

1.  The evidence shows that the veteran does not have MS.

2.  The evidence shows that the veteran did not have 
spinocerebellar degeneration during active duty or within one 
year of discharge from active duty and that it is not 
otherwise related to active service, including exposure to 
Agent Orange.


CONCLUSION OF LAW

The veteran's neurological disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As for providing section 5103(a) notice, only after the 
November 1997 rating decision denying the reopening of 
service connection for a neurological disorder did VA in 
April 2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence will be 
obtained by VA. 

The agency of original jurisdiction (AOJ) provided the 
veteran supplemental statements of the case (SSOCs) in 
September 1999 and March 2004, respectively, that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate his 
claim.  The AOJ wrote to the veteran in December 2000 asking 
him to identify evidence pertaining to his claim.  Later, the 
AOJ wrote to the veteran in April 2003 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, VA medical 
records, and Social Security Administration records - have 
been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  Because the veteran's spouse reported that 
the veteran was treated at a VA medical center in 1972, the 
AOJ contacted two VA medical centers, requested the alleged 
treatment records, and asked them to search their archives.  
Searches revealed that no VA treatment records dated prior to 
1979 were found.  Records from the State of California 
Department of Motor Vehicles were obtained.  In addition, the 
veteran was afforded VA compensation examinations regarding 
his neurological disorder and medical opinions on the 
etiology of the disorder have been obtained.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has identified private medical treatment, and 
most of the records were submitted directly to VA.  However, 
the veteran reported in a December 1999 statement that a 
private doctor, Dr. W, treated him for clumsiness in 1970.  
The medical group, whose office is located where that Dr. W's 
office was, indicated in a May 1999 medical treatment history 
statement, which was submitted by the veteran, that they had 
none of his medical records because of a fire in 1984.  The 
veteran has not identified any recent treatment by a non-VA 
source.  

Also, the AOJ fully complied with the directives of the 
September 2000 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the November 1997 rating 
decision, the June 1998 Statement of the Case, and the 
September 1999 and March 2004 SSOCs informed the veteran of 
the evidence in the possession of VA.  As for the duty to 
notify the veteran of an inability to obtain identified 
records, VA informed the veteran in the March 2004 SSOC of 
VA's efforts to obtain records pertaining to alleged VA 
treatment in 1972.  Also, the veteran submitted the statement 
to VA regarding destroyed private medical records.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

Furthermore, in the April 2003 VCAA letter, the veteran was 
informed that he may submit any additional evidence that is 
not already a part of his claims file.  He was told that if 
there is no evidence other than what has already been 
obtained in support of his appeal, he may tell VA that there 
is no additional evidence and that VA would proceed 
immediately with his appeal.  Therefore, the veteran was in 
essence told to submit any evidence in his possession that 
pertains to the claim.  In that regard, in a response later 
in April 2003, the veteran indicated that he had already sent 
the evidence that VA had requested.  Therefore, any lack of 
an explicit request to submit any evidence in the veteran's 
possession is a harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

By a March 2004 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Factual Background

Service medical records show that at the October 1965 pre-
induction examination, the veteran denied having or having 
had dizziness or fainting spells, cramps in his legs, 
lameness, foot trouble, neuritis or paralysis.  The 
neurologic evaluation was normal.  Service medical records 
reveal no complaints or findings of a neurological disorder.  
At the October 1968 separation examination, the veteran 
denied having or having had dizziness or fainting spells, 
cramps in his legs, lameness, foot trouble, neuritis or 
paralysis.  The neurologic evaluation was normal.  The 
veteran underwent an enlistment examination in February 1975 
for his last period of service with the Army National Guard.  
He denied having or having had dizziness or fainting spells, 
cramps in his legs, lameness, foot trouble, neuritis or 
paralysis.  The neurologic evaluation was normal.

The veteran enlisted for a one-year period of service with 
the Army National Guard beginning in February 1975, but he 
was discharged in August 1975.  The veteran's discharge paper 
from that period of service reflects that no reason and 
authority for discharge were provided.  The veteran's service 
personnel records show that he declined to have a narrative 
description explaining the reason for his separation from the 
Army National Guard and a narrative description of the 
authority for his separation.

In June 1979, the veteran was afforded a VA Agent Orange 
examination.  He complained of dizziness, which had been 
occurring for the past year.  He, however, also reported that 
his dizziness began two to three years ago.  Additionally, he 
indicated that he had ankle weakness with a history of a 
fracture of the right ankle.  The assessments were history of 
exposure to Agent Orange and dizziness with an unknown 
etiology.

On August 4, 1981, the veteran was admitted to a VA medical 
center for disequilibrium and to rule out MS.  It was noted 
that he was in good health until six years ago when he 
noticed a feeling of disequilibrium, which was a feeling of 
light-headedness, resulting in him losing his balance and 
bumping into things.  It was indicated that his feet dragged, 
which was often commented on by friends.  It was reported 
that two years ago, he was first informed of problems related 
to his slurring of speech.  It was noted that four years ago, 
he first noticed a rubbery feeling in his legs, especially 
when running.  The veteran's spouse reported that she noticed 
a change in his gait ten years ago.  The assessment was that 
the slow onset of the veteran's symptoms was quite consistent 
with MS.  On August 5, 1981, it was noted that it was most 
likely that the veteran had MS, but with the marked 
spasticity he should have a myelogram.  That same day, the 
veteran also underwent a lumbar puncture, which revealed a 
trace of immunoglobulin G (IgG) in the spinal fluid.  The 
veteran was discharged from that hospitalization that same 
day with a final diagnosis of probable MS.

On August 18, 1981, the veteran was again hospitalized at a 
VA medical center for an elective transfer to another VA 
medical center.  It was indicated that his history was quite 
consistent with MS.  It was reported that based on the 
assessment from the physical examination and the history from 
the cerebrospinal fluid showing increased IgG, a diagnosis of 
MS is quite convincing.   

From August 19, 1981, to August 28, 1981, the veteran was 
hospitalized at another  VA medical center.  It was indicated 
that he had a ten-year history of lower extremity clumsiness 
and a four-year history of progressive gait and speech 
difficulty with some cerebellar findings, showing the left 
being greater than the right.  The veteran noted a gradual 
onset of clumsiness and slight weakness of the lower 
extremities beginning approximately four years ago, while the 
veteran's spouse claimed that the lower extremity clumsiness 
began about ten years ago.  The discharge diagnosis was 
spinal cerebellar disease with an unknown etiology.

In November 1981, the veteran was hospitalized at a VA 
medical center for a 12-to-15-year history of incoordination, 
especially with walking and decreased strength.  It was 
indicated that the veteran had had a long, progressive course 
of incoordination over 10 to 15 years, which was first 
noticed as difficulty with walking and which had increased 
more quickly over the past two years.  It was reported that 
he had had a slight slurring of speech over the past two 
years and a slight decrease in strength.  The diagnoses were 
rule out MS and rule out spinocerebellar degeneration 
syndrome.

In November 1981, the veteran underwent testing of the 
brainstem-auditory-evoked responses, the visual-evoked 
responses, and the somatosensory-evoked responses.

VA medical records reflect additional evaluations and 
treatment of the veteran's neurological disorder.  In June 
1982, the assessment of a neurologist was probable 
spinocerebellar degeneration.  In December 1982, it was noted 
that the veteran had probable spinocerebellar degeneration, 
which had been progressing for approximately ten years.  In 
January 1983, the diagnosis was rule out stiff-man syndrome.  
The veteran underwent a neurological consult in February 
1983.  He reported that for the past ten years he had had 
stiffness in the legs, and that it had progressed to now 
include loss of balance and dragging of the feet.  There was 
an assessment of spastic ataxic syndrome with an undetermined 
etiology, possibly hereditary in nature or MS.  In May 1983, 
the veteran reported that the stiffness in his legs started 
six years ago, but he also stated that over the last eight-
to-nine years, his symptoms had gradually worsened.  The 
diagnosis was chronic loss of control of both legs.  Later 
that month, he underwent another neurological consult.  He 
complained of progressive losing of balance and occasional 
blurred vision for the past ten years.  The impression was 
spastic ataxic syndrome with etiology undetermined.  

The veteran was afforded a VA Agent Orange examination in 
August 1984.  He denied any numbness or paralysis.  He 
reported that he had generalized incoordination of his lower 
extremities.  Following a physical examination, the diagnoses 
were alleged Agent Orange exposure and neurological deficits 
of probable MS origin.  In an August 1984 statement, the VA 
doctor who did the Agent Orange examination noted that the 
veteran had an abnormality of the nervous system, which 
demanded further investigation  

VA medical records show that in August 1984, he reported that 
the instability in his legs with loss of balance began ten 
years ago.  In October 1984, a VA doctor noted that the 
veteran had cerebellar ataxia of an unknown etiology.

The veteran underwent two private examinations in May 1986.  
At a May 1986 physical examination, the veteran reported that 
three to five years ago, he noticed that he was no longer 
able to jog because of decreased coordination, loss of power 
and stumbling.  He stated that he eventually developed 
problems with balance, foot drop and overall weakness.  The 
assessment was multiple sclerosis.  A report of a May 1986 
psychiatric examination includes an Axis III diagnosis of an 
acute and chronic neurological disorder, probable MS.  The 
examining psychiatrist noted that the veteran reported that 
around 1980 or 1981, he noticed that he was having difficulty 
in maintaining his balance and walking a straight line.  The 
examining psychiatrist indicated that the disease that the 
veteran most likely has is MS.  

The veteran underwent neurological examination in July 1986.  
He reported that his neurological difficulty began 
approximately ten years ago, at which time he noticed that he 
could not run and that if he did run, he lost balance.  The 
impression was that the veteran demonstrated a significant 
spastic diplegia, which caused him to have a spastic gait.  
The doctor noted that the veteran had some mild ataxia 
involving the lower extremities and to a lesser extent, his 
upper extremities and speech.  The doctor indicated that the 
etiology of this difficulty was unclear.  The doctor reported 
that MS would seem to be the likely diagnosis in an 
individual of this age group, but the veteran denied the 
usual fatigability and apparently his diagnostic tests have 
been nonspecific.  The doctor noted that this apparent 
information was based on historical information given by the 
veteran because the doctor did not have the records from a VA 
hospitalization.  The doctor indicated that if further 
diagnostic tests are necessary to make a diagnosis of MS, a 
magnetic resonating imaging (MRI) scan might be of benefit in 
coming toward a firmer diagnosis of MS or denying the 
diagnosis.

In a January 1987 proposed decision of an administrative law 
judge of the Board of Administration of the Public Employees' 
Retirement System (PERS) of the State of California, it was 
noted that a doctor examined the veteran in July 1985 at the 
request of the PERS and determined that he most likely had 
MS.

VA treatment records dated in 1989 reflect that the 
assessment in November 1989 was hereditary spinocerebellar 
degeneration versus multiple sclerosis versus cervical disc 
disease.  

In December 1989, the veteran underwent a private 
neurological examination.  He reported that about 22 years 
ago, he first noticed problems with his hands and arms.  He 
added that about 12 years ago, he noticed similar symptoms in 
the legs.  He indicated that major problem is incoordination 
and clumsiness of the hands and legs.  The doctor indicated 
that the had reviewed an MRI scan of the brain, which 
revealed atrophy of the cerebellum and perhaps also of the 
pons.  Following a physical examination, the doctor's 
impressions were Friedreich's ataxia and olivopontocerebellar 
degeneration.  The doctor indicated that with the findings of 
a spastic ataxic quadriparesis and the lack of findings on 
the MRI scan except for degeneration of the cerebellum, it 
was most likely that the veteran had Friedreich's ataxia, 
olivopontocerebellar degeneration or one of the other 
variants in this same group of degenerative disorders.  The 
doctor reported that these disorders were normally genetic 
and that the veteran seemed to have a brother with the same 
problem.  The doctor noted that it was possible that he might 
have cervical MS, but that this would not account for the 
dysarthria.  The doctor reported that a MRI scan of the 
cervical spine would be obtained to exclude this possibility 
or other lesions in the cervical spine.  The doctor indicated 
that as disorders such as a vitamin B-12 deficiency and 
heavy-metal poisoning could account for his symptoms and 
findings, blood tests would be obtained, but that he expected 
those tests to be normal.  

In January 1990, the veteran underwent neurological 
examination by a professor in the neurologic department of a 
medical school.  He reported that his symptom was sloppy 
handwriting, which began 20 years ago, and that 15 years ago, 
he switched to writing with the left hand.  He said that he 
had had mild dysarthria for the past 12 years and that for 
the past 10-to-12 years, he had had progressive impairment of 
gait.  He indicated that his brother had had similar symptoms 
of spastic gait for the past 10 years, and that his brother 
had recently underwent surgical decompression of C3-C4, with 
not much change in neurological function since then.  The 
doctor noted that the veteran's previous neurological 
evaluations led to a presumptive diagnosis of multiple 
sclerosis, although lumbar puncture and an MRI scan of the 
brain were apparently normal in 1985 and 1986.  The doctor 
also indicated that in December 1998 the cervical spine MRI 
scan was normal, and that the brain MRI scan showed 
cerebellar atrophy with no other abnormalities.  Following a 
physical examination, the doctor opined that the veteran 
appeared to have a hereditary spinocerebellar degeneration 
and that his brother may well have the same disorder.  The 
doctor noted that while both patients are male and the 
parents are unaffected, x-chromosome-linked inheritance is 
possible, although there are few reported cases of that type.  
The doctor indicated that parental consanguinity favors an 
autosomal recessive gene.

The veteran underwent a private neurological consultation in 
January 1991 for purposes of Social Security disability 
benefits.  It was indicated that the available documents, 
including a report of a neurological evaluation mentioning 
MS, were reviewed.  The veteran reported that around 1980, he 
started having difficulty walking, a problem with 
coordination, and difficulty with speech.  Following a 
physical examination, the impression was MS.  The doctor 
indicated that the veteran had a history of blurred vision, 
dysarthria, and difficulty walking.  The doctor reported that 
on physical examination, he had dysarthric speech, his left 
fundus was pale, and he had spasticity in all four 
extremities and hyperreflexia.  The doctor noted that his 
examination was definitely consistent with a diagnosis of MS. 

VA medical records show that X-rays of the cervical spine 
taken in October 1991 were unremarkable.  In November 1991, 
the assessment was probable demyelinating disease.  In 
December 1991, the veteran underwent a MRI scan of the head.  
The impression was that considerable superior vermian atrophy 
was noted and that in particular, there was no evidence of a 
demyelinating lesion or other abnormalities.  In January 
1992, it was noted that the MRI scan of the head was normal.  
It was indicated that the history and examination at this 
time appear to be most consistent with spinocerebellar 
degeneration.

In a March 1992 statement to the Social Security 
Administration (SSA), a VA doctor noted that based on MRI 
studies, the evidence at that time pointed to a diagnosis of 
spinocerebellar degeneration.  The doctor indicated that MS 
had been entertained originally as a diagnosis, but that it 
had not been proven.  In a March 1992 consultation request to 
a SSA doctor, it was noted that in November 1989, the veteran 
reported a 12-year history of progressive poor balance, 
unsteady gait, increase in spasticity throughout the lower 
extremities, and decrease in coordination.  In March 1992, 
SSA determined that the veteran's primary diagnosis was 
peripheral neuropathy.

VA medical records reflect that magnetic imaging of the neck 
and spine revealed a diffuse area of low-signal intensity 
within the cord that may have represented a form of spinal 
cerebellar degeneration of an unknown process and represented 
a chronic process.

In a February 1993 statement to the SSA, a VA doctor 
indicated that because the diagnosis of the veteran's 
neurological disorder had not been confirmed, the etiology of 
the disorder was unknown.  The doctor indicated that as there 
was no evidence of demyelination disease, MS was eliminated 
as a diagnosis.  The doctor reported that the veteran may 
have some hereditary spinocerebellar ataxia.

In a May 1995 statement, the veteran reported that he had 
quit serving in the Army National Guard because of 
disabilities, to include his neurological disorder.

VA treatment records reflect that the veteran underwent MRI 
scans of the cervical spine and brain in March 1996 and a VA 
electromyography (EMG) in July 1996.  The MRI scan of the 
cervical spine showed minimal central bulging of the C5-C6 
disk and was otherwise unremarkable.  The MRI scan of the 
brain revealed no abnormalities.  He underwent the EMG due to 
complaints of pain in the right shoulder and right posterior 
neck.  The study was mildly abnormal.  The findings were 
consistent with lower cervical radiculopathy and plexopathy.  
The doctor who conducted the study noted that the veteran's 
course was more typical of a recent acute inflammatory 
process rather than one due to a compressive radiculopathy or 
a neoplastic process.

VA medical records from early 1997 reflect additional 
treatment.  In January 1997, it was noted that there was a 
clinical diagnosis of spinocerebellar degeneration.  The 
provisional diagnosis for purposes of a VA consult was 
spinocerebellar degeneration versus MS.  The veteran also 
underwent a VA neurology consult in January 1997.  The 
impression was spinocerebellar degeneration and rule out any 
central nervous system inflammatory or infectious etiologies.  
In April 1997, it was noted that the veteran's disorder had 
been labeled as spinocerebellar degeneration.  In June 1997, 
the assessment was spinocerebellar degeneration, at which 
time it was noted that Dr. C. would search for a possible 
connection between Agent Orange and spinocerebellar 
degeneration.  

In a July 1997 SSA memorandum to a doctor, it was noted that 
the veteran's current disabilities were MS and spinal 
degeneration.  In July 1997, SSA determined that the 
veteran's primary diagnosis was MS.

The veteran continued to receive VA treatment in late 1997.  
In November 1997, the diagnosis was spinocerebellar 
degeneration versus MS.  In December 1997, the assessment was 
spinocerebellar degeneration.   

In December 1997, the veteran submitted an undated letter to 
the veteran from a VA nurse affiliated with an Agent Orange 
Registry Clinic.  That nurse stated that she had had an 
opportunity to review his medical records and that it was 
evident he suffered from a progressive degenerative disorder 
of the central nervous system.  The nurse indicated that his 
symptoms were highly suggestive of MS, but that diagnostic 
studies had been inconclusive.  The nurse added that she 
could not determine that his disorder was related to exposure 
to Agent Orange, but that Agent Orange could not be ruled out 
as a cause of the disorder.  The nurse also noted that a 
clear diagnosis of the veteran's disorder had not been made 
and that spinocerebellar degenerative syndrome is a 
descriptive term and not an explanation of the etiology of 
the degeneration.

In February 1998, the veteran underwent another private 
neurological evaluation with the doctor who did the one in 
December 1989.  The doctor noted that at the time of the last 
examination, a workup revealed a normal MRI brain scan, folic 
acid and vitamin B-12 levels, and arsenic and lead levels.  
The doctor indicated that because of his diagnosis of either 
Friedreich's ataxia or olivopontocerebellar degeneration, he 
referred the veteran to a professor in the neurologic 
department of a medical school who confirmed the diagnosis of 
olivopontocerebellar degeneration.  Following a physical 
examination, the impressions were olivopontocerebellar 
degeneration, spasticity with spastic ataxic gait, and doubt 
sciatica.  The doctor noted that the history and findings, 
like the previous history and findings, were consistent with 
olivopontocerebellar degeneration.

VA medical records show continued treatment in 1998 and early 
1999.  In March 1998, Dr. D'M noted that the etiology of the 
veteran's neurological disorder was almost certainly due to 
Agent Orange or some neurotoxin.  Dr. D'M indicated that a 
Dr. C concurred with that impression.  In June 1998, it was 
noted that the veteran had spinocerebellar degeneration and 
questionable Bell's palsy.  In October 1998, it was noted 
that the etiology of the spinocerebellar degeneration was 
unknown.  In December 1998, it was indicated that the veteran 
had had cerebellar degenerative disease for more than ten 
years.  

At the April 1999 hearing, the veteran testified that his 
clumsiness began about seven years after discharge from 
active duty.  He stated that he saw Dr. W for his symptoms, 
but that he was sure that Dr. W was now retired.  The 
veteran's spouse, however, reported that the veteran's 
clumsiness started in 1971 or 1972 and that he received 
treatment for it at a VA medical center in 1972.  

A September 1999 VA MRI scan of the brain revealed no acute 
intracranial pathology.

In a December 1999 statement, the veteran reported that Dr. W 
treated him for clumsiness in 1970.

At the April 2000 videoconference hearing, the veteran 
testified that his symptoms began three or four years after 
discharge from active duty in January 1969 and that at first 
he just thought his symptoms were clumsiness.  He said that 
he did not seek treatment until about five years after 
discharge from active duty in January 1969.  He said that he 
believed that the rashes that he had within one year 
following discharge from active duty in January 1969 were the 
initial manifestations of his spinocerebellar degeneration.  
He stated that Dr. D'M said that his neurological disorder 
could be related to Agent Orange.  

VA medical records show that in September 2000 it was 
indicated that the present problem started 27 years ago with 
slight light-headedness and problems in walking.  

In a VA Form 21-526 (veteran's application for compensation 
and/or pension) submitted in May 2001, the veteran did not 
claim that his neurological disorder was incurred or 
aggravated by service with the Army Reserves or the Army 
National Guard.

VA medical records show that in September 2001, it was 
reported that the veteran had had slurred speech and spastic 
gait for years.  It was stated that a spinocerebellar 
disorder had been diagnosed, but that he had more spasticity 
than cerebellar findings.  VA medical records reflect that 
from November 2001 to January 2003 the assessment was 
spinocerebellar degeneration or atrophy.  In particular, it 
was noted in February 2002 that the veteran had had 
spinocerebellar degeneration for twenty-five to thirty years.  
Also, in September 2003 the assessment was degenerative 
spastic syndrome, which could be a variant of the 
spinocerebellar types.  The veteran underwent an MRI scan of 
the brain in October 2003, which revealed no significant 
change in the overall appearance of the brain since the MRI 
scan of the brain in September 1999 and no evidence for new 
significant intracranial pathology.  In October 2003, he also 
underwent a MRI scan of the thoracic spine, which revealed 
findings consistent with progression of the veteran's 
suspected spinocerebellar degeneration.  Additionally, he 
underwent a computed tomography (CT) scan of the head that 
month, which revealed no hemorrhages.  In January 1999, it 
was noted that there was a presumptive diagnosis of 
spinocerebellar degeneration.

The veteran underwent a VA examination in early November 
2003.  It was noted that he began having slight clumsiness in 
the early 1970s and that by the 1980s he had developed 
increasingly slurred speech and loss of balance.  Following a 
physical examination, the examiner indicated that a 
differential diagnosis remained relatively broad and that 
without further information about the past workups, it is 
difficult to pinpoint his exact diagnosis.  The examiner 
opined that it is unlikely that the veteran's current 
condition is related to service, although it is always 
impossible to completely rule out the cause of Agent Orange 
for many neurological conditions.

The veteran underwent another VA examination in late November 
2003.  The veteran's history was obtained by him and his 
spouse.  The veteran did not report his brother's 
neurological condition.  It was noted that the veteran's 
medical records and his claims file, to include reports of 
MRI scans of the thoracic spine, cervical spine and brain, 
were reviewed.  It was indicated that it is difficult to be 
sure when his symptoms began, but that his spouse noticed 
sometime in mid-to-late 1970s that the veteran was clumsy in 
walking and could not climb up and down stairs.  It was 
stated that it appears that the symptoms became more 
manifested in 1978 and not much earlier.  Following a 
physical examination, the diagnoses were spinocerebellar 
degeneration, probably of a hereditary type with the 
condition in his brother, and MS not detected.  

The examiner noted that the two MRI scans of the brain had 
been reported as being normal and along with a normal CT scan 
and that these findings would be highly against a diagnosis 
of MS.  The examiner indicated that evoke-response tests in 
the brainstem, visual system and spinal system were all 
reported as normal, which are against a diagnosis of MS.  The 
examiner reported that on clinical examination, the veteran 
did not have scattered multiple lesions, as are found in 
patients with MS.  The examiner noted that the veteran did 
not have any optic neuritis or even ophthalmoplegia, 
suggesting, therefore, that his condition is not MS but 
rather progressive spinocerebellar degeneration.  The 
examiner indicated that the spinocerebellar degeneration was 
confirmed by a MRI scan of the thoracic spine, which showed 
signal density in the middle of the spinal cord, most 
probably in the line of the spinocerebellar tracks.  

The examiner reported that whether the veteran's condition is 
hereditary was addressed by the professor in the neurologic 
department of a medical school who did a physical examination 
in January 1990, who obtained a history of the veteran's 
brother having a similar spastic gait, which did not improve 
after a cervical laminectomy, suggesting that it was not a 
compression but rather it was hereditary spinocerebellar 
degeneration that was causing his brother's problem.  The 
examiner indicated that a sibling having a similar condition 
would certainly give support to the veteran's condition being 
hereditary spinocerebellar degeneration.  The examiner noted 
that the veteran and his spouse did not tell the examiner 
about the veteran's brother's condition.  The examiner 
reported that whether the veteran's condition is hereditary 
is immaterial and that there is very little doubt that he has 
progressive spinocerebellar degeneration and that it is not 
MS.  

The examiner indicated that the onset of this condition 
occurred not before 1970 and most probably much after 1970, 
perhaps between 1975 and 1978 when his spouse noticed 
increasing difficulty with climbing up and down stairs.  The 
examiner concluded that the onset of his chronic condition 
occurred more than one year after he was discharged from 
active duty in 1969.  

In a February 1, 2004, addendum to the report of the early 
November 2003 VA examination, the VA examiner stated that she 
had reviewed the veteran's claim file that day.  The examiner 
indicated that it does appear that the veteran had MRI scans 
of the brain and cervical spine that did not support a 
diagnosis of MS.  The examiner noted that the veteran 
underwent visual-evoked potentials in the past that were 
normal and that would support a diagnosis more of a 
progressive spinal cerebellar degeneration or multiple-system 
atrophy than of MS.

In a March 2004 addendum to the report of the early November 
2003 VA examination, the VA examiner reported that she was 
asked to comment on the correct diagnosis of the veteran's 
neurological disorder and whether it is at least as likely as 
not the veteran's disorder is the result of exposure to 
herbicides in service.  The doctor indicated the exact 
diagnosis of the veteran's disorder was not clear from the 
examination and records.  The doctor noted that the veteran 
described a slowly progressive loss of function over the past 
30 years and that the examination showed severe cerebellar 
dysfunction (balance problems, dysarthria) and bilateral 
lower extremity spasticity.  The doctor indicated that if the 
veteran's brother suffers from a similar syndrome, this would 
make a diagnosis of dominantly inherited cerebellar ataxia 
more likely, but that without genetic testing, it would be 
difficult to make a definitive diagnosis.  The doctor stated 
that dominantly inherited cerebellar ataxia syndromes are 
progressive neurodegenerative conditions and have not been 
clearly shown to be associated with herbicide exposure.  The 
doctor noted that Parkinson's disease, another 
neurodegenerative disease, has been shown to be associated 
with herbicide exposure.  The doctor opined that it was 
unlikely that the veteran's current neurological syndrome was 
caused primarily from herbicide exposure, but that the 
scientific community is still learning about these 
associations and it would be impossible to completely rule 
out such an association in this case.

In an March 2004 addendum to the report of the late November 
2003 VA examination, the VA examiner noted that the veteran's 
claims file was reviewed again to address whether his 
condition was caused by exposure to herbicides.  The examiner 
indicated that based on his own examination of the veteran 
and other neurologists' reports, there is very little doubt 
that the veteran has spinocerebellar degeneration.  The 
examiner reported that in his case, his disorder appears to 
be hereditary with his own brother suffered from a similar 
condition.  The examiner opined that in any case, even if it 
is not hereditary, it is still of a degenerative type and not 
toxic in nature.  The examiner stated that to his knowledge, 
he was not aware that Agent Orange has been found to be 
causing a condition similar to his spinal cerebellar 
degeneration, cerebellar signs, and pyramidal signs in the 
lower extremities.  The examiner noted that herbicide has 
been known to cause polyneuropathy, which would then result 
in reduced reflexes and reduced sensations.  The examiner 
indicated that in the veteran's case, the reflexes are 
actually increased and that he does not have reduced 
sensation.  The examiner reported that therefore, his 
condition is certainly not due to polyneuropathy.  

The examiner's conclusions were the following: (1) the 
veteran's correct diagnosis is spinal cerebellar 
degeneration, most probably hereditary in nature; (2) the 
most likely cause of his neurological disorder is hereditary 
and genetic; and (3) it is not likely that the veteran's 
neurological disorder of spinal cerebellar degeneration is 
related to any herbicide exposure during military service.

In a March 2004 statement, a VA medical center indicated that 
Drs. C and D'M were no longer with that facility and, 
therefore, could not review the veteran's claims file and 
render opinions on the etiology of his neurological disorder.

C.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for MS when it is 
manifested to a compensable degree within seven years of 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection may also be granted for organic diseases of the 
nervous system when they are manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  These statutory provisions became effective on the date 
of enactment, December 27, 2001.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran and his spouse are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, as lay 
persons, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Analysis

The first matter is whether the veteran has MS.  It is true 
that the initial impression from two VA hospitalizations in 
August 1981 was probable MS and that the diagnosis was based 
on physical examinations and the presence of a trace of IgG 
in the spinal fluid.  However, the discharge diagnosis from 
the last VA hospitalization in August 1981 was spinal 
cerebellar disease with an unknown etiology and the discharge 
diagnoses from the November 1981 VA hospitalization were rule 
out MS and rule out spinocerebellar degeneration syndrome.  
Additionally, in 1982 and 1983, the assessments were probable 
spinocerebellar degeneration and spastic ataxic syndrome with 
an undetermined etiology.  As to the etiology of the spastic 
ataxic syndrome, it was only noted in February 1983 that the 
etiology was possible hereditary in nature or MS.  While the 
diagnosis of August 1984 VA Agent Orange examiner was 
neurological deficits of probable MS origin and although 
private doctors in 1985 and early 1986 diagnosed MS, a VA 
doctor noted in October 1984 that the etiology of the 
cerebellar ataxia was unknown.  Furthermore, the private 
neurologist who examined the veteran in July 1986 indicated 
that the etiology of the veteran's neurological disorder was 
unclear.  That doctor noted that although MS would seem to be 
the likely diagnosis in an individual of this age group, the 
veteran denied the usual fatigability and apparently his 
diagnostic tests have been nonspecific.

Although a VA medical record shows that the assessment in 
November 1989 was hereditary spinocerebellar degeneration 
versus multiple sclerosis versus cervical disc disease, the 
veteran underwent two neurological examinations in December 
1989 and January 1990.  The impressions of the neurologist 
who examined the veteran in December 1989 were Friedreich's 
ataxia and olivopontocerebellar degeneration.  The 
neurologist who examined the veteran in January 1990 opined 
that the veteran appeared to have a hereditary 
spinocerebellar degeneration and that his brother may well 
have the same disorder.  The opinions of these neurologists 
were based on not only a physical examination but also 
reviews of a MRI scan of the brain.  Additionally, the report 
of the January 1990 physical examination reveals that the 
doctor also reviewed a MRI scan of the cervical spine.  On 
the other hand, there is no indication that the neurologist, 
who examined the veteran in January 1991 and diagnosed MS, 
reviewed any MRI scans of the brain or cervical spine.  

Also, two statements from doctors to SSA address whether the 
veteran has MS.  In the March 1992 statement, a doctor noted 
that based on MRI studies, the evidence at that time pointed 
to a diagnosis of spinocerebellar degeneration.  The doctor 
indicated that MS had been entertained originally as a 
diagnosis, but that it had not been proven.  In the February 
1993 statement, another doctor indicated that because the 
diagnosis of the veteran's neurological disorder had not been 
confirmed, the etiology of the disorder was unknown.  The 
doctor indicated that as there was no evidence of 
demyelination disease, MS was eliminated as a diagnosis.

It is also true that a provisional diagnosis in January 1997 
was spinocerebellar degeneration versus MS and that a VA 
nurse noted in an undated statement that the veteran's 
symptoms were highly suggestive of MS.  However, the 
treatment record showing that provisional diagnosis also 
reflects that there was a clinical diagnosis of 
spinocerebellar degeneration.  Moreover, the VA nurse noted 
that the diagnostic studies had been inconclusive in 
determining whether the veteran had MS and that a clear 
diagnosis of the veteran's neurological disorder had not been 
made.  

While SSA determined in June 1997 that the veteran's primary 
diagnosis was MS, VA treatment records from the late 1990s 
along with recent VA treatment records show no definitive 
diagnosis of MS.  Additionally, the neurologist who examined 
the veteran in December 1989 and again in February 1998 
concluded in February 1998 that the veteran's history and 
findings were consistent with olivopontocerebellar 
degeneration.

Furthermore, the late November 2003 VA examiner reviewed the 
veteran's claims file, including MRI scans of the brain and 
cervical spine and evoke-response tests.  The VA examiner 
made a diagnosis of MS not detected.  The doctor stated that 
the findings of two normal MRI scans of the brain and a 
normal CT scan of the brain were highly against a diagnosis 
of MS.  The VA examiner added that the normal evoke-response 
tests were against a diagnosis of MS.  The doctor noted that 
on clinical examination, the veteran did not have scattered 
multiple lesions, as are found in patients with MS.  The VA 
examiner noted that the veteran did not have any optic 
neuritis or even ophthalmoplegia, suggesting, therefore, that 
his condition is not MS.  The doctor concluded that there is 
very little doubt that the veteran does not have MS.  

Furthermore, the early November 2003 VA examiner reviewed the 
veteran's claims file.  In a February 2004 addendum to the 
examination report, the doctor noted that it does appear that 
the veteran had MRI scans of the brain and cervical spine 
that did not support a diagnosis of MS.  The examiner 
indicated that the veteran underwent visual-evoked potentials 
in the past that were normal and that would support a 
diagnosis more of a progressive spinal cerebellar 
degeneration or multiple-system atrophy than of MS.  In a 
March 2004 addendum to the examination report, the doctor 
indicated the exact diagnosis of the veteran's disorder was 
not clear from the examination and records.

The Board places greater weight on the medical evidence 
showing no diagnosis of MS than on the medical evidence 
showing a diagnosis of MS because the medical opinions that 
the veteran has a disorder other than MS are based on not 
only physical examinations but also reviews of tests, such as 
MRI scans of the brain and cervical spine and a CT scan of 
the brain.  Also, the more recent treatment records does not 
show a diagnosis of MS.  Moreover, the opinions of the 
November 1999 VA examiners are based on reviews of the 
veteran's claims file in addition to reviews of various 
tests.  Therefore, the evidence shows that the veteran does 
not have MS.  In sum, if the veteran does not have MS, such 
was not manifested during service or within seven years of 
separation and is not otherwise attributable to service.

The next matter is whether the veteran's neurological 
disorder, diagnosed as spinocerebellar degeneration, was 
incurred in or aggravated by active service or was manifested 
to a compensable degree within one year of separation from 
active service.  

The Board notes that although the veteran served in a time of 
war, he does not allege that his neurological disorder began 
in combat.  Therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

Service medical records do not reflect that the veteran had a 
neurological disorder during active duty.  Service medical 
records show no complaints or findings of a neurological 
disorder.  At the October 1968 separation examination, the 
veteran denied having or having had dizziness or fainting 
spells, cramps in his legs, lameness, foot trouble, neuritis 
or paralysis.  The neurologic evaluation was normal.

The veteran has at times indicated that his symptomatology 
began within one year of discharge from active duty.  He also 
testified at his April 2000 hearing that he believed that the 
rashes he had within one year following discharge from active 
service in January 1969 were the initial manifestations of 
his spinocerebellar degeneration.  He is competent to report 
when his symptoms began.  See Layno, 6 Vet. App. at 470.  
However, as the veteran is not shown to be a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of a disorder or to provide a medical 
diagnosis.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the veteran's lay diagnosis and opinion cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation or diagnosis.  
See Espiritu, 2 Vet. App. at 494-95.  

While it was noted in the summary of the November 1981 VA 
hospitalization that the veteran had a long, progressive 
course of incoordination over 10 to 15 years, no medical 
professional during that hospitalization actually opined that 
the current neurological disorder began 10 to 15 years ago.  
The notation in the hospital summary is a mere transcription 
of lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Similarly, while the veteran reported 
in December 1989 that his symptomatology began about 22 years 
ago in his arms and hands, and stated in January 1990 that he 
started having sloppy handwriting 20 years ago, these 
assertions are transcriptions of lay history.  See id.  
Neither of the neurologists who examined the veteran in 
December 1989 and January 1990 opined that the current 
neurological disorder began in the late 1960s or 1970.  

In addition, the veteran reported to the early November 2003 
VA examiner that his clumsiness began in the early 1970s.  In 
a March 2004 addendum, the examiner noted that the veteran 
described a slowly progressive loss of function over the past 
30 years.  The examiner reported a history given by the 
veteran, which in any event reflects that his symptomatology 
began no earlier than 1973, and she did not opine that the 
neurological disorder began no later than January 1970, one 
year after discharge from active duty.  See id.  Also, while 
the veteran has at one time asserted that he was treated for 
clumsiness in 1970 by Dr. W, that doctor's records are 
unavailable. 

The other medical evidence does not reflect that the 
veteran's symptomatology began within one year of active 
duty.  At the April 1999 hearing, the veteran's spouse 
testified that his clumsiness began in 1971 or 1972.  In 
February 2002, it was noted that the veteran had had 
spinocerebellar degeneration for 25-to-30 years, reflecting 
that the disorder began no earlier than 1972.  Other medical 
evidence shows that the veteran reported his symptomatology 
began no earlier than the mid-1970s.  

Most importantly, the report of the late November 2003 VA 
examination states that it is difficult to be sure when the 
veteran's symptoms began and that it appears that the 
symptoms became more manifested in 1978 and not much earlier.  
The late November 2003 VA examiner indicated that the onset 
of this condition occurred not before 1970 and most probably 
much after 1970, perhaps between 1975 and 1978 when his 
spouse noticed increasing difficulty with climbing up and 
down stairs.  The examiner concluded that the onset of his 
chronic condition occurred more than one year after he was 
discharged from active duty in 1969.  

Additionally, although SSA determined in March 1992 that the 
veteran's primary diagnosis was peripheral neuropathy and 
while findings of a July 1996 EMG were consistent with lower 
cervical radiculopathy and plexopathy, there is no evidence 
that the veteran had peripheral neuropathy within one year of 
discharge from active duty.  
 
Even though the veteran has claimed that he quit serving in 
the Army National Guard because of his neurological disorder, 
there is no evidence - nor has he alleged - that the 
neurological disorder was incurred in or aggravated by a 
period of active duty for training or was due to an injury 
during inactive duty training.  The Board notes that even 
though the veteran served in the Army Reserves and Army 
National Guard after his period of active duty with service 
ending in August 1975, he is not entitled to an extension of 
the one-year presumptive period for neurological disorders, 
which ended in January 1970, because he was not disabled from 
a disease or injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 1112(a)(4) (West 2002); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In light of the above, the evidence shows that the veteran 
did not have a neurological disorder during active service or 
within one year of discharge from active service.

Another question is whether the veteran's neurological 
disorder is related to exposure to Agent Orange.  The veteran 
is presumed to have been exposed to Agent Orange during 
service in the Republic of Vietnam.  There is no medical 
evidence of a diagnosis of acute and subacute peripheral 
neuropathy, an Agent-Orange presumptive disorder.  

Five medical professionals have addressed the matter of a 
relationship between the veteran's disorder and exposure to 
Agent Orange.  In March 1998, Dr. D'M stated that the 
etiology of the veteran's neurological disorder was almost 
certainly due to Agent Orange or some neurotoxin.  Dr. D'M 
indicated that a Dr. C concurred with that impression.  
Unfortunately, Dr. D'M did not provide a basis for his 
opinion or Dr. C's concurrence and neither doctor is 
available to provide additional comments.  As for the 
statement of the VA nurse, she noted that there was not a 
clear diagnosis of the veteran's disorder and that 
spinocerebellar degenerative syndrome was a descriptive term.  
She indicated that she could not determine that his disorder 
was related to exposure to Agent Orange and merely added that 
Agent Orange could not be ruled out as a cause of the 
disorder.  In a March 2003 addendum to her examination 
report, the early November 2003 VA examiner noted that an 
exact diagnosis of the veteran's disorder was unknown.  
Having stated that, the examiner concluded that it is 
unlikely that the veteran's disorder was caused primarily 
from herbicide exposure, but that it is impossible to rule 
out an association because the scientific community is still 
learning about associations between disorders and herbicide 
exposure.  In other words, the examiner was simply not 
precluding the possibility of a relationship and did not 
indicate that the scientific community had found any 
association between the veteran's condition and exposure to 
Agent Orange.  

Most importantly, the late November 2003 VA examiner opined 
that the veteran's disorder is hereditary in nature and not 
toxic in nature.  The VA examiner stated that to his 
knowledge, he was not aware that Agent Orange has been found 
to be causing a condition similar to his spinal cerebellar 
degeneration, cerebellar signs, and pyramidal signs in the 
lower extremities.  The examiner noted that herbicide 
exposure has been known to cause polyneuropathy, but that the 
veteran's condition is certainly not due to polyneuropathy 
because he did not have reduced reflexes and reduced 
sensations.  The examiner concluded that it is not likely 
that the veteran's neurological disorder of spinal cerebellar 
degeneration is related to any herbicide exposure during 
military service

The doctors who examined the veteran in November 2003 
reviewed the claims file and provided bases for their 
conclusions.  They addressed research regarding neurological 
disorders and exposure to Agent Orange.  The bases for the 
opinions of Drs. D'M and C are unknown.  The Board places 
greater weight on the medical opinions of the doctors who 
examined the veteran in November 2003 than on the other 
medical opinions.  Accordingly, the evidence shows that the 
veteran's neurological disorder is not related to exposure to 
Agent Orange during active service.

Lastly, the veteran's manifestations have been provided a 
diagnosis and the late November 2003 VA examiner provided an 
estimate of onset based upon the record, including the 
statements of the veteran and his wife.  Clearly, there is a 
partial conflict between the examiner's opinion and some of 
the statements from the veteran and his wife.  The Board 
notes that the statements of the veteran and his wife 
regarding the onset of manifestations are wildly conflicting.  
In 1979, he reported an onset of dizziness either one or 
three years earlier.  In 1981, there was  report of a six-
year history of disequilibrium.  Later in 1981, there was a 
report of a 10-year history.  Regardless of the conflicts, 
each provided an onset more than one year after service, was 
provided for treatment purposes, and is more credible than 
later statements providing an in-service or within one year 
onset.  Other statements included a reported onset of 8 or 9 
years earlier or 12 to 15 years earlier.  Although competent 
to report manifestations, the lay reports are so wildly 
conflicting as to establish a reliable date on onset.  Under 
the circumstances of the case, the most reliable evidence 
consists of the more recent medical opinion placing the onset 
more than one year after service.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
neurological disorder, claimed as either MS or 
spinocerebellar degeneration, is denied.


ORDER

Entitlement to service connection for a neurological 
disorder, claimed as either MS or spinocerebellar 
degeneration, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



